
	
		II
		110th CONGRESS
		2d Session
		S. 3415
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Baucus (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the construction of the Dry-Redwater
		  Regional Water Authority System in the State of Montana and a portion of
		  McKenzie County, North Dakota, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Dry-Redwater Regional Water
			 Authority System Act of 2008.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)there are
			 insufficient available supplies of safe water to meet the minimum health and
			 safety standards of the citizens of—
					(A)Dawson, Garfield,
			 McCone, Prairie, and Richland Counties of the State; and
					(B)McKenzie County,
			 North Dakota;
					(2)McCone and
			 Garfield Counties of the State were—
					(A)directly and
			 physically impacted when the Fort Peck Dam was constructed; and
					(B)to receive
			 certain impact benefits as a result of the Pick-Sloan program; and
					(3)the water that is
			 contained in the Fort Peck Dam reservoir is managed for purposes relating
			 to—
					(A)flood
			 control;
					(B)the production of
			 hydroelectric power;
					(C)irrigation;
					(D)the maintenance
			 of a public water supply;
					(E)the conservation
			 of fish and wildlife;
					(F)recreation;
			 and
					(G)the improvement
			 of water quality.
					(b)PurposeThe
			 purpose of this Act is to ensure a safe and adequate municipal, rural, and
			 industrial water supply for the citizens of—
				(1)Dawson, Garfield,
			 McCone, Prairie, and Richland Counties of the State; and
				(2)McKenzie County,
			 North Dakota.
				3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Western Area
			 Power Administration.
			(2)AuthorityThe
			 term Authority means—
				(A)the Dry-Redwater
			 Regional Water Authority, which is a publicly owned nonprofit water authority
			 formed in accordance with Mont. Code Ann. § 75–6–302 (2007); and
				(B)any nonprofit
			 successor entity.
				(3)Firm power
			 rateThe term firm power rate means the rate charged
			 by the Administrator for the Pick-Sloan Missouri Basin Program—Eastern
			 Division.
			(4)Pick-Sloan
			 programThe term Pick-Sloan program means the
			 Pick-Sloan Missouri River Basin Program (authorized by section 9 of the Act of
			 December 22, 1944 (commonly known as the Flood Control Act of
			 1944) (58 Stat. 891, chapter 665)).
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StateThe
			 term State means the State of Montana.
			(7)Water
			 SystemThe term Water System means the Dry-Redwater
			 Regional Water Authority System authorized under section 4 for—
				(A)Dawson, Garfield,
			 McCone, Prairie, and Richland Counties of the State; and
				(B)McKenzie County,
			 North Dakota.
				4.Dry-Redwater
			 Regional Water Authority System
			(a)Cooperative
			 agreement
				(1)In
			 generalThe Secretary shall enter into a cooperative agreement
			 with the Authority to provide Federal assistance for the planning, design, and
			 construction of the Water System.
				(2)RequirementsA
			 cooperative agreement entered into under paragraph (1) shall specify, in a
			 manner that is acceptable to the Secretary and the Authority—
					(A)the
			 responsibilities of each party to the cooperative agreement relating to the
			 Water System, including—
						(i)the
			 final engineering report;
						(ii)an
			 environmental and cultural resource study;
						(iii)engineering and
			 design;
						(iv)construction;
						(v)water
			 conservation measures; and
						(vi)administration
			 of contracts relating to the performance of the activities described in clauses
			 (i) through (v);
						(B)any procedure or
			 requirement relating to—
						(i)the
			 carrying out of each activity described in subparagraph (A); and
						(ii)the approval and
			 acceptance of the design and construction of the Water System; and
						(C)the rights,
			 responsibilities, and liabilities of each party to the cooperative
			 agreement.
					(b)Use of Federal
			 funds
				(1)Federal
			 share
					(A)In
			 generalThe Federal share of the costs relating to the planning,
			 design, and construction of the Water System shall not exceed 75 percent of the
			 total cost of the Water System.
					(B)LimitationAmounts
			 made available under subparagraph (A) shall not be returnable or reimbursable
			 under the reclamation laws.
					(2)Compliance with
			 cooperative agreementFederal funds made available to carry out
			 this section shall be obligated and expended in accordance with a cooperative
			 agreement entered into by the Secretary under subsection (a)(1).
				(c)ComponentsComponents
			 of the Water System facilities for which Federal funds may be obligated and
			 expended under this section shall include—
				(1)facilities
			 relating to—
					(A)water
			 intake;
					(B)water
			 pumping;
					(C)water treatment;
			 and
					(D)water
			 storage;
					(2)transmission
			 pipelines and pumping stations;
				(3)appurtenant
			 buildings, maintenance equipment, and access roads;
				(4)any
			 interconnection facility that connects a pipeline of the Water System to a
			 pipeline of a public water system;
				(5)distribution,
			 pumping, and storage facilities that—
					(A)serve the needs
			 of citizens who use public water systems;
					(B)are in existence
			 on the date of enactment of this Act; and
					(C)may be purchased,
			 improved, and repaired in accordance with a cooperative agreement entered into
			 by the Secretary under subsection (a)(1);
					(6)electrical power
			 transmission and distribution facilities required for the operation and
			 maintenance of the Water System;
				(7)any other
			 facility or service required for the development of a rural water distribution
			 system, as determined by the Secretary; and
				(8)any property or
			 property right required for the construction or operation of a facility
			 described in this subsection.
				(d)Service
			 areaThe service area of the Water System shall be—
				(1)the area of
			 Garfield and McCone Counties in the State;
				(2)the area west of
			 the Yellowstone River in Dawson and Richland Counties in the State;
				(3)the area
			 including, and north of, Township 15N in Prairie County in the State;
			 and
				(4)the portion of
			 McKenzie County, North Dakota, that includes all land that is located west of
			 the Yellowstone River in the State of North Dakota.
				(e)Limitation on
			 availability of construction fundsThe Secretary shall not
			 obligate funds for construction of the Water System until the date—
				(1)on which the
			 Water System complies with each requirement under the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.);
				(2)that is 90 days
			 after the date of receipt by Congress of the final engineering report described
			 in subsection (a)(2)(A)(i) that is approved by the Secretary; and
				(3)on which the
			 Secretary publishes a written finding that the water conservation plan
			 developed pursuant to section 6 contains water conservation measures for the
			 operation of the Water System that are—
					(A)prudent;
					(B)reasonable;
			 and
					(C)economically and
			 financially feasible.
					(f)Limitation on
			 use of Federal funds
				(1)In
			 generalAny cost relating to the operation, maintenance, or
			 replacement of the Water System—
					(A)shall not be a
			 Federal responsibility; and
					(B)shall be paid by
			 the Water System.
					(2)Federal
			 fundsThe Secretary shall not obligate or expend Federal funds
			 for the operation, maintenance, or replacement of the Water System.
				(g)Title to the
			 Water SystemTitle to the Water System shall be held by the
			 Authority.
			5.Use of power
			 from Pick-Sloan program
			(a)FindingsCongress
			 finds that McCone and Garfield Counties in the State were designated—
				(1)as impact
			 counties during the period in which the Fort Peck Dam was constructed;
			 and
				(2)to receive impact
			 mitigation benefits in accordance with the Pick-Sloan program.
				(b)Availability of
			 power
				(1)In
			 generalSubject to paragraph (2), the Administrator shall make
			 available to the Water System a quantity of power required to meet the pumping
			 and incidental operation requirements of the Water System—
					(A)from the water
			 intake facilities; and
					(B)through—
						(i)the
			 water treatment facilities; and
						(ii)all first water
			 distribution pumping facilities.
						(2)EligibilityThe
			 Water System shall be eligible to receive power under paragraph (1) if the
			 Water System—
					(A)operates on a
			 not-for-profit basis; and
					(B)is constructed
			 pursuant to a cooperative agreement entered into by the Secretary under section
			 4(a)(1).
					(3)RateThe
			 Administrator shall establish the cost of the power described in paragraph (1)
			 at the firm power rate.
				(4)Recovery of
			 expensesThe Administrator shall recover the costs associated
			 with the quantity of power used by the Authority under paragraph (1).
				(5)Responsibility
			 for expensesThe Authority shall be responsible for the payment
			 of the costs described in paragraph (4).
				6.Water
			 conservation plan
			(a)In
			 generalThe Authority shall develop a water conservation plan
			 containing—
				(1)a description of
			 water conservation objectives;
				(2)a description of
			 appropriate water conservation measures; and
				(3)a time schedule
			 for carrying out the measures described in paragraph (2) and this Act to meet
			 the water conservation objectives described in paragraph (1).
				(b)Design
			 requirementThe water conservation plan developed under
			 subsection (a) shall be designed to ensure that users of water provided by the
			 Water System will use the best practical technology and management techniques
			 to conserve water.
			(c)Public
			 participationSection 210(c) of the Reclamation Reform Act of
			 1982 (43 U.S.C. 390jj(c)) shall apply to each activity carried out under this
			 Act.
			7.Authorization of
			 appropriations
			(a)Water
			 SystemThere is authorized to be appropriated to carry out the
			 planning, design, and construction of the Water System $115,116,000 for the
			 period of fiscal years 2009 through 2019.
			(b)Cost
			 indexingThe amount authorized to be appropriated under
			 subsection (a) may be increased or decreased in accordance with ordinary
			 fluctuations in development costs incurred after January 1, 2008, as indicated
			 by any available engineering cost indices applicable to construction activities
			 that are similar to the construction of the Water System.
			
